EPITOMIZED OPINION
Where husband and wife separated, it not being clear which one abandoned the other, and thereafter the husband opened savings bank accounts in his own name and that of each of two nephews, but it did not appear that the. nephews exercised any control over the accounts until the death of the husband, when each withdrew the money apparently without the request of decedent’s daughter and gave the ■Whole amount to her. taking receipts therefor, it was held that the transactions were conducted in such manner that the money in the accounts belonged to decedent’s estate, that his widow, as administratrix, was entitled thereto, the intent of a gift inter vivos or present joint control being negatived by acts of the parties.
Opinion by
VICKERY, J.
SULLIVAN, P. J. & LEVINE, J., concur.